People v Griffin (2014 NY Slip Op 07366)





People v Griffin


2014 NY Slip Op 07366


Decided on October 29, 2014


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 29, 2014
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

PETER B. SKELOS, J.P.
THOMAS A. DICKERSON
JOSEPH J. MALTESE
HECTOR D. LASALLE, JJ.


2013-00808
 (Ind. No. 188/86)

[*1]The People of the State of New York, respondent, 
vDonald Griffin, appellant.


Lynn W. L. Fahey, New York, N.Y. (Joshua M. Levine of counsel), for appellant.
Kenneth P. Thompson, District Attorney, Brooklyn, N.Y. (Leonard Joblove and Solomon Neubort of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant, as limited by his brief, from so much of an order of the Supreme Court, Kings County (Pesce, J.), dated December 10, 2012, as denied, without a hearing, that branch of his motion which was pursuant to CPL 440.30(1-a) for DNA testing of certain evidence.
ORDERED that the order is affirmed insofar as appealed from.
The Supreme Court properly denied, without a hearing, that branch of the defendant's motion which was pursuant to CPL 440.30(1-a) for DNA testing of certain evidence, since there was no reasonable probability that the verdict would have been more favorable to the defendant had the DNA tests been performed and the results admitted at trial (see People v Bellezza, 119 AD3d 598; People v Johnson, 112 AD3d 969).
SKELOS, J.P., DICKERSON, MALTESE and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court